Martha Krisel, Esq. Informal Opinion No. 99-18 Village Attorney Village of Rockville Centre One College Place Rockville Centre, New York 11570
Dear Ms. Krisel:
You have requested an opinion regarding whether the Village of Rockville Centre may sell a municipal parking field in exchange for another parcel of real property.
You informed us that the Village is contemplating the sale of a municipal parking field which historically has been underutilized. Rather than sell the property for monetary consideration, the Village would like to exchange the property for another parcel within the Village. The Village intends to utilize this new parcel to create parking spaces closer to the downtown area in order better to serve the residents and businesses of the Village. You informed us that the Village would recoup a majority of the parking spaces it would lose from the sale of the municipal parking field. The Village also intends to build a park as part of the development of the new site.
A village may take, purchase, hold, lease, or convey real property. Village Law § 1-102(1). There are no statutory guidelines for the sale of village real property. Therefore, a village may use its discretion to determine the method of sale. Op Atty Gen (Inf) No. 88-14; Op Atty Gen (Inf) No. 81-37. We have found that a village may sell real property at public auction or through private negotiated sale. Op Atty Gen (Inf) No. 88-14; Op Atty Gen (Inf) No. 82-79; Op Atty Gen (Inf) No. 81-37. Although a village has discretion in choosing the method of sale, the method must serve the public interest, which may vary under different circumstances. Op Atty Gen (Inf) No. 88-14.
The sale of village property must be supported by fair and adequate consideration. N Y Const, art VIII, § 1. A sale structured to serve the public interest will meet this standard, even without payment of money. Op Atty Gen (Inf) No. 88-14. It is our opinion that the exchange of real property, which promotes the public interest, may be consideration for the sale of village property.
We conclude that the Village of Rockville Centre may sell a municipal parking field in exchange for another parcel of real property, provided the transaction promotes the public interest.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
YVONNE M. HOVE, Assistant Attorney General